Citation Nr: 1138340	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the reopening of the Veteran's claim for service connection for PTSD herein, the issues on the title page have been recharacterized as listed above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In connection with the appeal of the appellant's original claim, in December 1989, the Board denied service connection for PTSD.

2.  Evidence received since the December 1989 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's December 1989 denial of service connection for PTSD is final.  38 8 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  As pertinent evidence received since the Board's December 1989 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the request to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Law and Regulations-New and Material Evidence

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis-New and Material Evidence

In a December 1989 decision the Board determined that service connection was not warranted for PTSD.  It was noted, in essence, that a diagnosis of PTSD was not supported by the evidence of record at that time.  That decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

The evidence received since the December 1989 decision includes VA treatment records and additional statements from the Veteran.  In particular, a VA treatment record from February 2006 lists a diagnosis of PTSD.

The Board finds that the Veteran's statements and newly submitted VA treatment records are neither cumulative nor redundant and raise a reasonable possibility of substantiating the claim, as the VA treatment records list a diagnosis of PTSD, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for PTSD must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

Throughout the record, the Veteran has claimed multiple stressors for his PTSD.  He has stated that he was exposed to bombing while stationed in Na Trang, Vietnam, in August 1966.  He said that he was involved in the killing of a python in Tuy Ho in September 1966.  He said that he was exposed to bullet fire in Tuy Ho in September 1966.  Additionally, he said that he had a stressful experience involving Viet Cong in Tuy Ho in September 1966.  On remand, the AMC/RO should attempt to verify these stressors.

Additionally, as noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects findings of psychosis, dementia, and schizophrenia.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

It is not clear if any of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Finally, the Board notes that in a statement received in May 2011, the Veteran indicates that he is in receipt of Social Security Administration (SSA) disability benefits.  However, no records from the SSA are of record.

The Board observes that SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  Accordingly, the SSA may have medical records regarding a claimant's disabilities where a claimant is in receipt of disability benefits.  As there is evidence that the Veteran filed a claim for SSA benefits based in part on physical disability, a remand is necessary to attempt to obtain these records, as they may contain evidence pertinent to both of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AMC/RO is to compile all information, including the February 1997 statements provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claims that he was exposed to bombing while stationed in Na Trang, Vietnam, in August 1966; that he was involved in the killing of a python in Tuy Ho in September 1966; that he was exposed to bullet fire in Tuy Ho in September 1966; and that he had a stressful experience involving Viet Cong in Tuy Ho in September 1966.  Any response received from that organization is to be associated with the claims folder.

3.  Thereafter, the record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed.  The Veteran should be notified of these determinations and afforded the opportunity to respond.

4.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include PTSD, psychosis, dementia, and schizophrenia.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304(f)(3).

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


